 1   Law Offices of James T. Cois
 2
     James T. Cois, Esq. IN. No. 16008-49
     235 Montgomery Street, Suite 838
 3   San Francisco, CA 94104
     (415) 561-1445
 4
     Attorney for Debtor
 5

 6

 7

 8
                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
                                                      )   Case No. 19-30377 DM
11   In re:                                           )   Chapter 13
                                                      )
12   Alezz Laielen,                                   )
                                                      )   MOTION TO EXTEND THE DEADLINE
13
                                                      )   TO SELL/REFINANCE REAL
                        Debtor.                       )   PROPERTY TO JUNE 1, 2020
14
                                                      )
                                                      )
15
                                                      )   Subject property: 196 Southern Heights Blvd.
                                                      )                     San Rafael, CA 94901
16
                                                      )
                                                      )   Judge: Honorable Dennis Montali
17

18
              Comes now, Alezz Laielen (hereinafter referred to as the “Debtor”), by and through her
19
     attorney of record, James T. Cois, to submit to this Court the Motion to Extend the Deadline to
20
     Sell/Refinance Real Property to June 1, 2020 (“Motion”).
21
              As grounds for said Motion, Debtor would state as follows:
22
              1.      Debtor filed the instant Chapter 13 on April 6, 2019 in the Northern District of
23

24
              California.

25            2.      Debtor’s Chapter 13 Plan was confirmed on November 22, 2019. Debtor is

26            current with her Chapter 13 Plan payments.
27            3.      In Section 7.01 of the Debtor’s confirmed Chapter 13 Plan, Debtor stated:
28




     Motion to Extend the Deadline to Sell/Refinance Real Property to June 1, 2020- 1
     Case: 19-30377         Doc# 50    Filed: 02/24/20     Entered: 02/24/20 19:52:24       Page 1 of 10
 1                   “No later than January 31, 2020, Debtor will sell or refinance her real property
            located at 196 Southern Heights Blvd., San Rafael, CA 94901 (“Property”) to pay 100%
 2
            of all secured claims and 100% of all bona fide unsecured claims in this case.”
 3
            4.     Debtor did not sell or refinance the Property by January 31, 2020.
 4
            5.     However, Debtor has listed her Property to be sold and has retained the services
 5
            of Coldwell Banker, 511 Sir Francis Drake Boulevard, Greenbrae, CA for that purpose.
 6
            (See attached Exhibit A)
 7

 8
            6.     Debtor initially considered either a sale or refinance of the Property. However,

 9          since Debtor believes the Property has significant equity, she is also is considering the

10          option of a reverse mortgage. To that end, she has been in discussions with Homebridge
11          Financial Services, Inc. in Pleasanton, CA.
12          7.     To bring any of these three options to fruition, Debtor’s counsel has been in touch
13
            with Debtor’s primary and secondary lienholders-U.S. Bank Trust National Association
14
            and Bank of America, N.A. respectively.
15
            8.     Debtor’s counsel has requested a detailed accounting of all mortgage payments
16
            received from the Debtor in order to determine the most appropriate course of action.
17
            Once received, Debtor’s counsel expects it would take approximately 3 months to
18
            successfully finalize whichever course would be taken.
19

20
            9.     As there is sufficient equity in the Property to protect the secured creditors’

21          interests and the Debtor is current and capable of staying current with her Chapter 13

22          payments, such an extension would be in the interest of all parties. Debtor intends to

23          honor the provision of Section 7.01 in her plan. She just needs a little more time.
24

25
            Therefore, the Debtor respectfully asks the Court to grant this Motion to Extend the
26
     Deadline to Sell/Refinance Real Property to June 1, 2020 to allow the Debtor pursue the sale,
27
     refinance or reverse mortgage for her Property.
28




     Motion to Extend the Deadline to Sell/Refinance Real Property to June 1, 2020- 2
     Case: 19-30377     Doc# 50      Filed: 02/24/20      Entered: 02/24/20 19:52:24       Page 2 of 10
 1
     Dated: February 24, 2020
 2

 3
     /s/ James T. Cois
 4
     James T. Cois, Esq.
 5
     Attorney for Debtor herein
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Motion to Extend the Deadline to Sell/Refinance Real Property to June 1, 2020- 3
     Case: 19-30377        Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 3 of 10
                                EXHIBIT A



Case: 19-30377   Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 4 of 10
Case: 19-30377   Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 5 of 10
Case: 19-30377   Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 6 of 10
Case: 19-30377   Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 7 of 10
Case: 19-30377   Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 8 of 10
Case: 19-30377   Doc# 50   Filed: 02/24/20   Entered: 02/24/20 19:52:24   Page 9 of 10
Case: 19-30377   Doc# 50   Filed: 02/24/20 Entered: 02/24/20 19:52:24   Page 10 of
                                         10
